Case 2:20-cv-11306-NGE-MJH ECF No. 13, PageID.351 Filed 07/27/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

IN RE: APOLLONIA CHA’NELL MILLS,

              Debtor.

____________________________________/

TIMOTHY J. MILLER, TRUSTEE,

              Appellant,                                Case No. 20-11306

v.                                                      Honorable Nancy G. Edmunds

DETROIT LAND DEVELOPMENT
COMPANY,

           Appellee.
_____________________________________/

                                      JUDGMENT

       The Court having reviewed the pleadings in this matter and being fully advised

in the premises, for the reasons set forth in the opinion and order entered this date,

       IT IS HEREBY ORDERED AND ADJUDGED that the Bankruptcy Court’s order

is AFFIRMED, and this bankruptcy appeal is DISMISSED.

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge


Dated: July 27, 2021




                                            1
Case 2:20-cv-11306-NGE-MJH ECF No. 13, PageID.352 Filed 07/27/21 Page 2 of 2




I hereby certify that a copy of the foregoing document was served upon counsel of
record on July 27, 2021, by electronic and/or ordinary mail.

                               s/Lisa Bartlett
                               Case Manager




                                        2
